department of the treasury internal_revenue_service appeals_office capitol street suite fresno ca number release date date date certified mail dear taxpayer_identification_number person to contact tel fax tax period s ended ts unl this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s your organization is determined not to be an integrated_auxiliary_of_a_church as your organization was established without the knowledge or consent of a church in addition organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for charitable educational or other exempt purposes an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest sec_1 c -1 d ii during and we have determined that your organization had a more that insubstantial purpose of serving the private interests of your founder and his for-profit business rather than public interests accordingly you have not demonstrated that you operated exclusively for exempt purposes and did not operate for the benefit of private individuals in contravention of the requirements of tres reg sec_1 -1 d ii contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager karen a skinder enclosure publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service ms dal lf commerce street dallas tx jul taxpayer_identification_number form tax period s ended person to contact id number contact numbers telephone fax certified mail -return receipt requested dear u during our examination of the return s indicated above we determined that your organization was not described in internal_revenue_code sec_501 c for the tax period s listed above and therefore it does not qualify for exemption from federal_income_tax this letter is not a determination of your exempt status under sec_501 for any period other than the tax period s listed above the attached report of examination form 886-a summarizes the facts the applicable law and the service's position regarding the examination of the tax period s listed above you have not agreed with our determination or signed a form 6018-a consent to proposed action accepting our determination of non-exempt status for the period s stated above you have not agreed to file the required income_tax returns you may appeal your case the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days of the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations most disputes considered by appeals are resolved informally and promptly o you may also request that we refer this matter to irs headquarters for technical_advice as explained in publication if you do not agree with the conclusions of the technical_advice_memorandum no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days of the date of this letter we will issue a statutory_notice_of_deficiency based on the adjustments shown in the enclosed report of examination you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the irs by filing form_1023 application_for recognition of exemption under sec_501 and paying the required user_fee if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely envelope enclosures publication publication form 6018-a report of examination nanette m downing acting director eo examinations department of the treasury - internal_revenue_service explanation of items form 886a name of taxpaye r org schedule no or exhibit year period ended december 20xx december 20xx legend org - organization name _- through companies issue xx - date state - state co-1 through co-5 dir-1 dir-2 dir-3 - dir is org an integrated auxiliary of the co-1 for the tax years ending december 20xx and december 20xx thereby qualifying the organization for exemption under sec_501 facts org was established on december 20xx by dir-1 dir-2 and dir-3 in article ii of the articles of incorporation org is named as an integrated auxiliary of the co-1 article iv states the purpose of the organization is the following said corporation is organized exclusively for charitable religious education and scientific purposes including but not limited to the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or any corresponding provision of any future federal tax code this corporation will function as an integrated auxiliary of co-1 upon establishment the organization did not receive any funding from the co-1 additionally the organization did not discuss the establishment of org with the co-1 dir-1 stated during the examination interview that a discussion with the church was not required for this type of organization dir-1 was advised by dir-3 that an organization could be an integrated_auxiliary_of_a_church as long as both the church and the organization had the same religious belief and doctrine dir-3 based this reasoning on sec_1 h exhibit is a letter dated november 20xx from the co-1 stating that org is not connected with the church exhibit is a letter from the co-2 dated february 20xx thanking org for their offer to affiliate with the church however dir-1 stated in the examination interview on april 20xx that org was not officially an integrated auxiliary of the co-2 because the appropriate paperwork has not been filed with the state of state exhibit is the interview conducted by the examiner on april 20xx the organization was started with a dollar_figure deposit from dir-1 dir-1 stated in the interview that the organization was established to help sales representatives of co-3 co-3 is a for-profit entity owned by dir-1 dir-1 further stated he needed a way to give money to co-3 sales representatives that were being evicted from their homes having health dilemmas or home renovations for good cases dir-1 stated that dir-3 advised him form acrev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx december 20xx the best way to do this was to establish an organization that was an integrated auxiliary of the co-1 dir-1 determines the eligibility of the individuals applying for assistance from co-4 criteria include immediacy and degree of needs such as an impending eviction or loss of primary income on the part of the recipient dir-1 stated that money is given to individuals that he feels has a genuine and pressing concern he further stated that he did not verify the recipients’ story because he knew the majority of the recipients were co-3 sales representatives during the years of operation dir-1 stated the organization helped around ten sales representatives dir-1 stated that individuals knew about org from e-mails sent to co-3 sales representatives he further stated that some individuals knew about the organization through co-5 which was an online blog that dir-1 no longer writes additionally the organization has never filed a form_990 even though gross_receipts exceeded dollar_figure for tax_year ending december 20xx the organization stated they are not liable for filing a form_990 return because they are an integrated_auxiliary_of_a_church per sec_1 h for the tax years ending december 20xx 20xx and 20xx gross_receipts are significantly lower than dollar_figure which corroborates dir-1’s claim that the organization has been inactive for the better part of the last two years law sec_501 states that corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 under sec_1_501_c_3_-1 an organization will be regarded as it engages primarily in operated exclusively for one or more exempt purposes only if activities which accomplish one or more such exempt purposes specified in section form arev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xk december 20xx c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in addition under sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest sec_1_6033-2 h integrated auxiliary in general -for purposes of this title the term integrated_auxiliary_of_a_church means an organization that is - i described both in sec_501 and sec_509 or ii affiliated with a church or a convention or association of churches and iii internally supported affiliation -an organization is affiliated with a church or a convention or association of churches for purposes of paragraph h ii of this section if - i the organization is covered by a group_exemption_letter issued under applicable administrative procedures such as revproc_80_27 c b see sec_601_601 to a church or a convention or association of churches ii the organization is operated supervised or controlled by or in connection with as defined in sec_1_509_a_-4 a church or a convention or association of churches or iii relevant facts and circumstances show that it is so affiliated facts and circumstances -for purposes of paragraph h iii of this section relevant facts and circumstances that indicate an organization is affiliated with a church or a convention or association of churches include the following factors i the organization's enabling instrument corporate charter trust instrument articles of association constitution or similar document or by-laws affirm that the organization shares common religious doctrines principles disciplines or practices with a church or a convention or association of churches ii a church or a convention or association of churches has the authority to appoint or remove or to control the appointment or removal of at least one of the organization's officers or directors iii the corporate name of the organization indicates an institutional relationship with a church or a convention or association of churches iv the organization reports at least annually on its financial and general operations to a church or a convention or association of churches v an institutional relationship between the organization and a church or a convention or association of churches is affirmed by the church_or_convention_or_association_of_churches or a designee thereof and form acrev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury- internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx december 20xx vi in the event of dissolution the organization's assets are required to be distributed to a church or a convention or association of churches or to an affiliate thereof within the meaning of this paragraph h governments position sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office ’ org is not an exempt_organization under sec_501 because the organization is not organized and operated exclusively for religious or charitable purposes the organization was established as an integrated auxiliary of the co-1 without the church’s permission for the primary benefit of co-3 sales representatives helping sales representatives of a for-profit organization owned by dir-1 is not a charitable activity and only benefits a select group of individuals sec_1_6033-2 h states that an integrated_auxiliary_of_a_church means the organization is described both in sec_501 and sec_509 or the organization also is affiliated with a church or a convention or associations of churches and internally supported org does not meet any of the characteristics described above the organization is not exempt under c and based its exemption on being an integrated auxiliary of the co-1 this church does not have knowledge that the organization was associated with them and the church did not give the organization permission to establish themselves as an integrated auxiliary the organization is not internally supported by the co-1 the organization was not given start-up money from the church additionally treasury regulation h states in order for an organization to be affiliated with a church they have to meet the following criteria i the organization is covered by a group_exemption_letter form acrev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx december 20xx ii the organization is operated supervised or controlled by or in connection with as defined in sec_1_509_a_-4 a church or a convention or association of churches or iii relevant facts and circumstances show that it is so affiliated the organization is not covered by a group_exemption_letter from the co-1 in addition the organization is not operated supervised or controlled by or in connection with the co-1 because the church clearly expressed this sentiment in a statement faxed to the irs on november 20xx exhibit taxpayer position the taxpayer's position is unknown conclusion examination findings have determined that org does not qualify as an integrated auxiliary of the co-1 thereby qualifying for exemption under sec_501 for tax years ending december 20xx and 20xx should this revocation be upheld you are required to file form_1120 for all periods starting with the effective date of january 20xx whether or not you have taxable_income contributions to the org are not deductible please note that this is not a final report this report is subject_to review by our mandatory review staff they may modify the report as a result of their review you will receive the final letter from mandatory review form acrev department of the treasury - internal_revenue_service page -5-
